Order entered December 31, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00983-CV

                         HONG ZHUANG, Appellant

                                       V.

                      CARLOS RODRIGUEZ, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-18388

                                    ORDER

      On December 15, 2021, we ordered appellant to file written verification he

had paid or made arrangements to pay for the reporter’s record and cautioned

appellant that failure to comply by December 28, 2021 could result in the appeal

being submitted without the reporter’s record. Appellant has not complied to date,

but by letter filed December 29, 2021, court reporter Terri Etekochay informs the

Court payment has been received, and she requests additional time to file the

record.
      We GRANT the request and ORDER the record be filed no later than

January 28, 2022.


                                     /s/   KEN MOLBERG
                                           JUSTICE